Order issued December 2, 2013




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-00256-CR
                      ________________________________________

                         RICHARD GONZALES, JR., Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                       Before Justices Francis, Lang-Miers, and Lewis

      Based on the Court’s opinion of this date, we GRANT the July 22, 2013 motion of

Christopher A. Routt for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Christopher A. Routt as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Richard Gonzales, Jr., TDCJ #1835502, Hutchins State Jail, 1500 East Langdon Road, Dallas,

Texas, 75241.

                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE